          Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 1 of 9

                                                                      USDCSDNY
                                                                      OOClJMENT
U ITED ST/\ TES DISTRICT CO URT
SOUTHER DISTRICT OF NEW YORK
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:                           .
                                                     X                                     I     I
- - - - - - - - -- -- - - - - - - -
                                                                     DATE FILED:      i.l /2. 'i. Ilf)
UN ITED STATES OF AMERICA,


       -against-                                             02 CR 743-07 (CM)

PETER GOTTI.

                              Defendant.
- - - - - · - - - -- -- - - - - - - -X
                   DECISIO    A D ORDER DE YI G RE EWED MOTIO
                              FOR COMPASS IONATE RELEJ\SE

McMahon, C.J.:

       Peter Gotti was convicted of various federal crimes, including: racketeering; racketeering

conspiracy: conspiracy to commit murder in aid of racketeering; and extortion. The I lonorable

Richard C. Casey sentenced Gotti to 300 months imprisonment, to be served consecutive to a

112-month sentence Gotti was then serving for convictions in the Eastern District of cw York.

See United States v. Co fl i. 02 Cr. 606 (FB) (E.D . . Y.). According to an estimate provided by

the Bureau of Prisons (''BOP.. ), Gotti completed his Eastern District of ew York sentence- and

so began serving the sentence imposed in this case- in May or July 2010. l le is presently

serving his sentence at the Federal Medical Center at Butner, orth Carolina. l lis current

scheduled release date is May 5, 2032.

       Before the Court is Gotti· s renewed motion for compassionate release. filed pursuant to 18

U.S.C'. § 3582 and the First Step Act. Gotti filed his ori ginal compass ionate release moti on with

this Court on June 28.20 19; the Government opposed the motion. and the Court denied the motion

on January 15, 2020. (Doc.    o. 435). The Government continues to oppose Gotti' s release.

       The "renewed" motion is denied.
            Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 2 of 9



                                            Compassionate Release

        Under I 8 U.S.C. § 3582(c), a district court .. may not .. modify a term of imprisonment

once imposed. except under limited circumstances. One such circumstance is the so-called

compassionate release provision, which provides that a di strict court .. may reduce the term of

imprisonment'· where it finds ··extraordinary and compelling circumstances.''§ 3582(c)(I )(A)(i).

J\ motion under this provision may be made by either the Bureau of Prisons or a defendant, but

in the latter case only .. after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." Id. (emphas is added). Thus. where a compassionate release motion is brought by a

defendant who has not .. fully exhausted all administrative rights:· the district court "may not ..

modify his term of imprisonment.

         If a defendant demonstrates that he has exhausted his administrative remedies with the

BOP. the Court must then consider whether the defendant has met his burden of establishing

··extraordinary and compelling circumstances'· warranting release. ' Until recentl y, this Court-

and many of my district court colleagues- looked to United States Sentencing Guidelines §

I B 1.13 (the applicable Guidelines section for sentenci ng reductions pursuant 18 C.S.C. §

3582(c)( I ){A)( i)). for guidance on what constituted ·'extraordinary and compelling

circumstanccs.'' 2 That changed on September 25. 2020. when the Uni ted States Court of Appeals



1
  ··J\ party with an affirmative goal and presumptive access to proof on a given issue normally has the burden of
proof as to that issue." See, e.g .. United States v. Butler. 970 F.2d IO 17. I 026 (2d Cir. 1992).

' I he Application otes to Section I B 1.13 describe the circumstances under which "extraordinary an d compelling
reasons·· exist. See* I B 1. 13 comment (n. I). For example. the medical circumstances ground reads as follows:

(/\)     Medical Condition of the Defendant.


                                                         2
               Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 3 of 9



for the Second Circuit held that § I B 1.1 3 is not applicable to a motion brought by a defendant in

the district court. Uni1ed States v. Brooker o. 19-32180-CR, 2020 WL 5739712. at *6 (2d Cir.

Sept. 25. 2020). The Second Circuit reasoned that the language of~ 113 1. 13- language that has

not been updated since the passing of the First Step Act- addressed only sentencing reduction

motions initiated by the Bureau of Prisons. Id. In making clear that the district court was not

constrained by the narrow grounds for granting compassionate release in § I B 1.13. the Second

Circuit declared unequivocally that ·•district courts have discretion to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before !the court! in

motions for compassionate release.'· and that ·'neither Application                  ote I (D). nor anything else

in the now-outdated version of Guideline§ I B 1.13, limits the district court's discretion.·· Id at *7.

What Brooker did not change, however, is the mandate in § 3582(c)( I )(A)(i) that a court

contemplating a defendant's release pursuant to that section must first consider the sentencing

factors at 18 U.S.C. § 3553(a), to the extent they arc applicable. and determine whether they

counsel for or against release. I\ court may still deny compassionate release where the§ 3553(a)




        {i)       The defendant is suffering from a terminal illness (i.e .. a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples include metastatic solid-tumor cancer. amyotrophic
                  lateral sclerosis (ALS). end-stage organ disease, and advanced dementia

        (ii)      The defendant is

                  (I)      suffering from a serious physical or medical condition.

                  (II)     suffering from a serious functional or cognitive impairment. or

                  ( 111)   experiencing deteriorating physical or mental health because of the aging process. that
                           substantially diminishes the ability of the defendant to provide self- care within the
                           environment of a correctional facility and from which he or she is not expected to
                           recover.

Id.§ 1B1 .13 comment{n. l).


                                                          3
           Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 4 of 9



factors override, in any part icular case, what would otherwise be extraordinary and compelling

circumstances.

       Gotti·s Failure to Exhaust Administrative Remedies

       The Government argues that- notwithstanding Gatti having exhausted his administrative

remedies with the BOP in connect ion with previous compassionate release motion fi led in June

2019 - he has failed to exhaust hi s administrative remedies in connection with his latest motion.

It is the Government" s position that the motion before the Court - labeled by the defendant as a

renewed motion for compassionate release- is actuall y a new motion based on a new argument.

never presented to the BOP: Gotti 's risk of contracting COV ID-19 at FMC Butner, and suffering

a severe and possible fata l outcome.

       The Government is correct.

       While Gatti sought administrative relief in connection with his original. non-COVID-

bascd motion, there is no indication that he made an administrative request in regard to the new

argument based on the ri sk of COVID-19. The Government has represented to the Court that the

legal staff at FMC Butner advised the Government on December 7, 2020 that the BOP has not

received any administrati ve sentence reduction request from Gatti since 2019, when he sought

relief in connection with his pre-COVID motion.

        It is well -settled that a defendant must show administrati ve exhaustion with respect to the

speci fi c basis for relief upon which he is relying. In order to initiate a request for compassionate

release. an inmatc·s administrative request to the BOP must ..at a minimum contain ... ltlhc

extraordinary or compelling circumstances that the inmate believes warrant consideration ... 28

lJ .S.C. § 571.6 1(a)( I ) . These sorts of exhaustion regulations are ..common," and courts

··regu larly ensure against the bypassing of fthcm] by refusing to consider unexhausted issues...



                                                  4
           Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 5 of 9



Sims v. Apfel, 530 U.S. 103, I 08 (2000); see Wright & Miller, Fed. Pract. & Proc. § 8364

("·Courts frequently declare that, on judicial review. they will not resolve new issues that were

not raised before the agency in the first instance ...). Section 3582(c) is no exception: courts have

refused to consider issues that were not presented to BOP for its consideration. See. e.g. United

States v. Samet.   o. 01 Cr. 216 (CM) , Doc. No. 499 (S. D. . Y. Apr.9.2020) (Doc. No. 499)

('·Samet undoubtedly exhausted his administrative remedies, but it appears that the Warden

denied Samet's petition long before the COVID-19 pandemic, which means ... no opportunity

for I BOP I to consider the impact of COVTD on Samct's situation.''); see also Un ited States v.

Jenkins. 2020 WL 1872568. at* 1 (D.       eb. Apr. 14. 2020) ( !Tlhe Court cannot consider a
                                                               00




motion for compassionate release that is based on evidence or arguments that wercn ·1 presented

to the Bureau of Prisons first."); United States,,. Mogai•ero. 2020 WL 1853754. at *2 (D. cv.

Apr. 13. 2020) ("Proper exhaustion necessarily requires the inmate to present the same factual

basis for the compassionate-release request to the warden."): United Stares v. Valenta, 2020 WL

1689786. at* 1 (W.D. Pa. Apr. 7, 2020) ( ..To properly exhaust administrative remedies,

therefore. the administrative complaint must raise the same claims asserted in the federal court

filing ... ). /\nd courts have specifically refused to consider the impact of COVID-19 on a

defendant if that issue \,\,as not raised before BOP. See Jenkins, 2020 WL 1872568. at* 1:

Mogm•ero . 2020 WL 1853754. at *2: Samet.        o. 01 Cr. 216. Doc.    o. 499: Valenta. 2020 WL

1689786, at* I. Gotti·s case differs from that of Mark Resnick. a case where thi s Court deemed

the defendant's compassionate release motion exhausted, even though it did not argue COVTD-

19. because it was under administrative review during the COVID pandemic. and the BOP was

under orders from the Attorney General to cons ider COVID vulnerability in assessing

compassionate release petitions. See United S1ares 1·. Resnick, 2020 WL 165 I 508 (CM).



                                                  5
          Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 6 of 9



       Accordingly, Gotti·s motion is denied for failure to exhaust.


       The Merits of Gotti·s Present Motion


       Post Brooker, a court considering an inmate's compassionate release moti on based on

medical ground s need no longer look to the applicable Application      otes in the Sentencing

Guidel ines to determine whether the inmates medical condition meets the rigid medical criteria

enumerated in the Guide Iines that would warrant release. In the context of a compassionate

release motion predicated on an inmates poor health and the risk of contracting COY! D-19 in a

Bureau of Prisons facility. the Court may now recognize the obvious: An inmate (I) in a Bureau

of Prisons facility with a high rate of COVID-19 infections, and (2) who suffers from health

conditions found by the Center for Disease Control to place a person at an increased risk of

suffering a severe outcome from Covid-19, has met the threshold "extraordinary and

compelling'" standard warranting compassionate release.

               Gatti 's COVID-19 Risk

       I !ere there is no question that Gotti. is at risk of suffering a severe outcome if he were to

contract COY ID-1 9. First and foremost, Gott i is 81 years old - 16 years older than the 65 years

old threshold set by the CDC. See Older /\du Its, https://www.cdc.gov/ corona virus/ 20 19-

ncov/need-ex tra-precautions/older-adults. html.


       Second. Gotti suffers from myriad medical conditions, including congestive heart fa il ure

and hypertension. recogn ized by the CDC and WHO to have ··been associated with increased

illness severity and adverse outcomes·· from COYID- 19. See CDC. Interim Clinical Gui dance

for Management of Patients with Confirmed Coronavi rus Disease (COY ID 19). https://

bit.ly/3cjQyRM. See also CDC COY ID- 19 Response Team. Preliminary Estimates of the

Prevalence of Selected Underlying l lealth Conditions Among Patients with Coronavirus Disease

                                                   6
            Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 7 of 9



20 I 9- United States, February 12- March 28, 2020, at tbl.1, CDC, Morbidity & Mortality

Weekly Report (Apr. 3, 2020) ("Prevalence Report"), at 383, avai lable athttps://bit.ly/34A6RqI

(concluding, .. consistent with findings from China and Italy," that "patients with underlying

health conditions and risk factors. including ... hypertension, ... might be at higher risk for severe

disease or death from COV ID- 19"'); World Health Org .. Report of the WI IO- China Joint

Mission on Coronavirus Disease 2019 (COVI D- 19). at 12 (Feb.24.2020) (""W IIO- China

Report"") at 12 ('·Individuals at highest risk for severe disease and death include ... those with

underlying conditions such as hypertension.''). The WI IO has found that the mortality rate

among those with hypertension is 8.4%, compared to I .4% for those otherwise healthy. Id.

        I therefore find that Gotti has an elevated risk of suffering a negative outcome should he

become infected by COVID- 19.

                  Bu1ner FMC & CO VI D-19

        In regard to the risk of contracting COVID-19 at Butner fMC: According to BOP

website. there have been 615 COV ID-1 9 tests administered at Butner FMC since the Pandemic

began. yielding 176 positi ve results. See BOP COVID-19 Dashboard, https://"vww.bop.gov

/corona,·irus/ (last visited December 23 . 2020). Currently. there are 3 inmates and 6 staff at

                                                        3
Butner FMC testing positive for the virus. Id.              The implementation of the Bureau of Prison·s

. ational Multi-Phase Action Plan for combatting COVID-19 (see BOP CO VID-1 9 Action Plan.

https://v,\.\-w.bop.gov/ resources/ news/202003 13_covid- 19.jsp.. (periodic updates to plan

omitted)). appears to have had limited effect in controlling the vi rus at Butner FMC. While

Butner FMC docs not have the worst infection rate among the BOP facilities. a person like




' After dealing with numerous compassionate release motions over the last several months, I have learned that BOP
statistical reponing for a panicular facility does not always compon with, and often understates the actual infection
rate at that facil ity.

                                                            7
           Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 8 of 9



Gatti- with an elevated risk of suffering a serious outcome from COVID-19- would be better

off if he ""ere living in an environment with a lower infection rate.

       Thus. Ci otti has met hi s threshold burden of showing an extraordinary and compelling

reason to grant him compassionate release.

               The 18 U.S.C § 3553(a) Factors

       The 18 U.S.C. § 3553(a) factors- which the Court must consider in connection with a

motion for a sentence reduction, see 18 U.S.C. § 3582(c)( I )(A}-continue to weigh heavily

against a sentence reduction. Principal among those considerations is··( 1) the nature and

circumstances of the offense and the history and characteristics of the defendant: (2) the need for

the sentence imposed- (/\) to reflect the seriousness of the offense, to promote respect for the

law. and to provide just punishment for the offense: (B) to afford adequate deterrence to criminal

conduct: [and I (C) to protect the public from furthcr crimes of the defendant." 18 U.S.C. §

3553(a)( I). (2) (A-C).

        /\s I said when denying Gotti' s original motion fo r compassionate release:

                A court is not required to reduce a sentence on compassionate release
        grounds, even if a prisoner qualifies for such reduction because of his medical
        condition. The First Step /\ct was drafted using the word ·'may:· not "must." In
        the end, whether to reduce a sentence is a matter that rests in the discretion of the
        court. And as a matter of my discretion. I do not bcl ievc that Peter Gotti· s
        sentence should be reduced. notwithstanding hi s compromised medical condition.

                Gotti headed one or the most vicious and violent organized crime
        organizati ons in New York for a period of years. During that time. the Gambino
        Family earned millions of dollars from extorting the construction industry, and
        Gotti personally ordered the death of a Government cooperator, Gravano. In the
        words of Judge Casey, .. the integrity of our justice system demands a sentence
        sufficient to punish the defendant for his crimes and to deter others who might
        consider following in his path:· (Tr. Sentencing 23 :22- 25). Reducing Gotti's
        sentence when he has served less than half of it- would undermine the goals of
        sentencing.




                                                 8
           Case 1:02-cr-00743-CM Document 462 Filed 12/29/20 Page 9 of 9



              And I reject the notion that Gotti is no longer a threat to the community.
       The danger posed by a Gambino Family leader like Gotti is not that he will
       personally engage in acts of violence, but that he can command others to do so.
       As Judge Casey noted at sentencing: --Bosses don ·t commit violence themselves.
       they have subordinates to do their bidding.'· (Tr. Sentencing 24: 1- 9). Judge
       Casey"s finding that "the public will be best protected from the defendant by
       putting him in jail for a very long time" remains true today. (Id. 24 :7- 13).

United States v. Peter Gatti, 02 CR 743 -07 (CM). Doc.       o. 435 at I 0. And what I said a year

ago remains true today.    othing has changed since last January- not even the threat of COVID-

19- to cause thi s Court to alter its earlier decision.

       The renewed motion for compassionate release is denied.

Dated: December 28. 2020



                                                          Colleen McMahon
                                                            Chief Judge




                                                   9
